Per Curiam.
We are' of the opinion that the seats, valued by the expert called by the defendants at $75,000, are personalty and should not have been included among the taxable improvements. Otherwise we are in accord with the Special Term in the valuation of the improvements for the years 1935, 1937 and 1938 and in the valuation of the land for the years 1937 and 1938 at $460,000.
The record discloses that the land was of the same value in 1935 as in 1937 and 1938, and, accordingly, we attribute a value of $460,000 to the land in 1935 rather than the value of $300,000, as found by the Special Term apparently for the reason that the land was assessed at that figure for that year. Since, however, it is the total assessment which is the subject of review, we must, within that limit, increase the total valuation on account of the greater value attributed to the land. The total valuation of $900,000, as found by the Special Term for the year 1935, should, accordingly, be increased by $160,000, from which should be deducted $75,000 on account of the seats included among the improvements.
This results in a modification of the three orders appealed from as follows: For the year 1935 the total assessment should be increased to $985,000; for the year 1937 the total assessment should be reduced to $970,000; for the year 1938 the total assessment should be reduced to $955,000, and, as so modified, the orders should be affirmed, without costs.
Present — Martin, P. J., Glennon, Untermyer, Cohn and Callahan, JJ.
Orders unanimously modified as indicated in opinion, and, as so modified, affirmed, without costs. Settle order on notice.